                           UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION

RIKI PAUL JOHNSON,                            )
                                              )
                        Plaintiff,            )
                                              )   Case No. 3:18-cv-565
vs.                                           )
                                              )
                                              )
ASHLEY ELIZABETH FLIEHR a/k/a                 )
CHARLOTTE FLAIR; RICHARD                      )
MORGAN FLIEHR a/k/a RIC FLAIR;                )
BRIAN SHIELDS; and WORLD                      )
WRESTLING ENTERTAINMENT, INC.                 )
                                              )
                        Defendants.


                          NOTICE OF FILING AMENDED EXHIBIT

        Defendant World Wrestling Entertainment, Inc. (“WWE”) respectfully submits this

Notice of Filing Amended Exhibit.

        1.      On October 17, 2018, WWE removed this action from the General Court of

Justice, Mecklenburg County North Carolina by filing a Notice of Removal (ECF Document No.

1) (the “Notice of Removal”). Attached to the Notice of Removal was a copy of the Complaint,

filed in state court.

        2.      The copy of the Complaint that was attached as Exhibit A to the Notice of

Removal was inadvertently missing page 2.

        3.      Attached hereto as Exhibit A is a complete copy of the Complaint, as received by

WWE.




             Case 3:18-cv-00565-GCM Document 3 Filed 10/18/18 Page 1 of 3
Dated: October 18, 2018                  Respectfully submitted,

                                         /s/ John H. Culver III
                                         John H. Culver III
                                         NC Bar No. 17849
                                         K&L GATES LLP
                                         Hearst Tower, 47th Floor
                                         214 North Tryon Street
                                         Charlotte, NC 28202
                                         Phone: 704.331.7453
                                         Fax: 704.353-3753
                                         john.culver@klgates.com




         Case 3:18-cv-00565-GCM Document 3 Filed 10/18/18 Page 2 of 3
                               CERTIFICATE OF SERVICE

       I hereby certify that on October 18, 2018, I served a true and correct copy of the
foregoing Notice of Filing of Amended Exhibit via U.S. First Class, postage prepaid, upon the
following:

                             Riki Paul Johnson
                             404 Navesink Ave.
                             Atlantic Highlands, NJ 07716.




                                                   /s/ John H. Culver III _____




         Case 3:18-cv-00565-GCM Document 3 Filed 10/18/18 Page 3 of 3
